                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       STEVEN ANDREW PALLAS,                              Case No. 3:19-cv-01171-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING DEFENDANTS’
                                  13                v.                                        MOTION TO DISMISS
                                  14       PAUL ACCORNERO and CITY OF                         Re: ECF No. 14
                                           PETALUMA.,
                                  15
                                                          Defendants.
                                  16

                                  17                                             INTRODUCTION
                                  18         A Petaluma police officer arrested the plaintiff, Steven Pallas, for felony assault and
                                  19   misdemeanor battery after Mr. Pallas headbutted Christopher Gibson, allegedly to prevent Mr.
                                  20   Gibson from attacking him.1 Ultimately, the District Attorney dismissed the case for “insufficient
                                  21   evidence.”2 The plaintiff sued the officer and the City of Petaluma, alleging malicious prosecution
                                  22   and false arrest (essentially for lack of probable cause because he acted in self-defense) in
                                  23

                                  24
                                       1
                                  25     Compl. – ECF No. 1 at 4–5 (¶¶ 17–21); Criminal Docket, Ex. A to Request for Judicial Notice
                                       (“RJN”) – ECF No. 14-1 at 6. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  26   citations are to the ECF-generated page numbers at the top of documents. The court takes judicial
                                       notice of the public-record criminal docket. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.
                                  27   2001).
                                       2
                                           Criminal Docket, Ex. A to RJN – ECF No. 14-1 at 9 (dismissing the case on the “People’s motion”).
                                  28

                                       ORDER – No. 3:19-cv-01171-LB
                                   1   violation of 42 U.S.C. § 1983 and state law.3 The defendants moved to dismiss all claims under

                                   2   Federal Rule of Civil Procedure 12(b)(6) on the ground that the plaintiff’s allegations in the

                                   3   complaint established probable cause.4 The court grants the defendants’ motion and dismisses the

                                   4   complaint with leave to amend.

                                   5

                                   6                                               STATEMENT

                                   7         According to the complaint, Mr. Gibson threatened the plaintiff’s wife and the plaintiff’s

                                   8   neighbor several times “for reporting multiple times to the Petaluma Police Department that

                                   9   methamphetamine and heroin were being distributed from a barber shop” that was associated with

                                  10   Mr. Gibson and that was next to a lighting store owned by the plaintiff’s wife.5 The complaint

                                  11   describes several incidents.

                                  12         First, on March 24, 2017, at around 4:30 p.m., Mr. Gibson went into the lighting store and
Northern District of California
 United States District Court




                                  13   threatened the plaintiff’s wife by saying that “she better stop commenting in the paper” and

                                  14   making a gesture with his hand, mimicking a gun, “as if to say she would be killed.”6 He said that

                                  15   “he knows who the wife is.”7 The wife did not know him but identified him later by looking on

                                  16   Facebook.8 Second, on April 20, 2017, the plaintiff’s wife was pruning the roses in her store’s

                                  17   yard (with a friend), and Mr. Gibson “threaten[ed] her again in the same manner as the previous

                                  18   incident.”9 Third, on June 21, 2017, at about 6:22 p.m., Mr. Gibson “trespassed on the plaintiff’s

                                  19   neighbor, Tom’s, property, smoked an illegal substance, and threatened to kill Tom and his

                                  20

                                  21
                                       3
                                           Compl. – ECF No. 1 at 5–9 (¶¶ 24–49).
                                  22   4
                                           Mot. – ECF No. 14 at 13–17.
                                  23   5
                                           Compl. – ECF No. 1 at 2.
                                       6
                                  24       Id. at 3 (¶ 8).
                                       7
                                           Id.
                                  25   8
                                           Id.
                                  26   9
                                         Id. (¶ 9). On June 15, 2017, the plaintiff’s wife filed a police report with a Petaluma police officer
                                       named Giomi, reporting that Mr. Gibson had threatened her twice and providing a picture of Mr.
                                  27   Gibson that she downloaded from Facebook. Id. (¶ 10). Officer Giomi “failed to act competently on
                                       this information.” Id.
                                  28

                                       ORDER – No. 3:19-cv-01171-LB                         2
                                   1   children.”10 Fourth, at about 8:45 p.m. that night, the plaintiff and his wife were walking home

                                   2   from dinner and saw Mr. Gibson and the owner of the barbershop staring at them from the

                                   3   doorway of the barbershop.11

                                   4         On June 26, 2017, the plaintiff’s wife filed for a restraining order against Mr. Gibson, but her

                                   5   request was denied.12

                                   6         On November 2, 2017, Mr. Gibson walked into Ray’s Deli and Tavern in Petaluma, with his

                                   7   dog (a “Boxer Breed”) on a leash and stood in the doorway, talking with Eli, the proprietor.13 The

                                   8   plaintiff “subsequently walked into the tavern and sat down to order a beer.”14 While he was

                                   9   “trying to enjoy his beer,” Mr. Gibson came to the table and said “hey, you’re the fucktard who

                                  10   owns the building and lighting store down the street.”15 The plaintiff stood up and asked Mr.

                                  11   Gibson “if he was the person who had been threatening his wife.”16 “At that very moment, Mr.

                                  12   Gibson began to raise his hand toward the plaintiff’s direction.”17 The plaintiff “believed he was
Northern District of California
 United States District Court




                                  13   going to be immediately attacked by Gibson, struck Gibson with a headbutt, placed Gibson in a

                                  14   control hold[,] and asked the owner of the tavern to call the Petaluma police.”18

                                  15         Officer Accornero responded to the incident and was told by the tavern owners that Mr.

                                  16   “Gibson was the aggressor and provoked the plaintiff and that Gibson had been a trouble maker,

                                  17   acting violent in the recent past inside the tavern with the owner.”19 Officer Accornero arrested the

                                  18   plaintiff anyway and charged him with felony assault and misdemeanor battery.20 The District

                                  19

                                  20   10
                                            Id. (¶ 11).
                                       11
                                  21        Id. at 4 (¶ 12).
                                       12
                                            Id. (¶ 13).
                                  22   13
                                            Id. (¶¶ 14–15).
                                  23   14
                                            Id. (¶ 16).
                                       15
                                  24        Id. (¶ 17).
                                       16
                                            Id. (¶ 18).
                                  25   17
                                            Id. (¶ 19).
                                  26   18
                                            Id.
                                       19
                                  27        Id. at 5 (¶ 20).
                                       20
                                            Id. (¶ 21).
                                  28

                                       ORDER – No. 3:19-cv-01171-LB                        3
                                   1   Attorney later dismissed the charges for lack of evidence “after the plaintiff was forced to

                                   2   vigorously fight against the charges in court for over several months.”21

                                   3         The plaintiff timely filed a government claim against the defendants pursuant to California

                                   4   Government Code § 910.22 The City of Petaluma rejected his claim on June 26, 2018.23

                                   5         The plaintiff’s complaint has the following claims: (1) a 42 U.S.C. § 1983 claim against

                                   6   Officer Accornero for malicious prosecution and wrongful arrest for lack of probable cause

                                   7   because the “officer had knowledge that the plaintiff was acting in self-defense;” (2) state-law

                                   8   negligence and false-imprisonment claims against Officer Accornero based on the same conduct;

                                   9   (3) state-law negligence and false-imprisonment claims against the City of Petaluma based on its

                                  10   vicarious liability under California Government Code § 815.2; and (4) a claim under the Bane Act,

                                  11   California Civil Code § 52.1, based on the allegedly unlawful detention.24 The defendants moved

                                  12   to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
Northern District of California
 United States District Court




                                  13   claim.25 The court held a hearing on May 30, 2019. All parties have consented to magistrate-judge

                                  14   jurisdiction.26

                                  15                                        STANDARD OF REVIEW

                                  16         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  17   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  18   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                  19   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  20   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  21   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                  22

                                  23

                                  24   21
                                            Id. (¶ 22); Criminal Docket, Ex. A to RJN – ECF No. 14-1 at 4–9.
                                  25   22
                                            Id. (¶ 23).
                                       23
                                  26        Id.
                                       24
                                            Compl. – ECF No. 1 at 5–9 (¶¶ 24–49).
                                  27   25
                                            Mot. – ECF No. 14.
                                  28   26
                                            Consent Forms – ECF Nos. 7, 13.

                                       ORDER – No. 3:19-cv-01171-LB                        4
                                   1   raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (internal citations

                                   2   omitted).

                                   3         To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                   4   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   5   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                   6   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                   7   defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The

                                   8   plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

                                   9   possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

                                  10   “Where a complaint pleads facts that are merely consistent with a defendant’s liability, it stops

                                  11   short of the line between possibility and plausibility of ‘entitlement to relief.’” Id. (quoting

                                  12   Twombly, 550 U.S. at 557) (internal quotations omitted).
Northern District of California
 United States District Court




                                  13         If a court dismisses a complaint, it must give leave to amend unless the “pleading could not

                                  14   possibly be cured by the allegation of other facts.” Cook, Perkiss and Liehe, Inc. v. N. Cal.

                                  15   Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).

                                  16

                                  17                                                ANALYSIS

                                  18   1. Section 1983 Claim — Malicious Prosecution and Lack of Probable Cause

                                  19         The plaintiff alleges a 42 U.S.C. § 1983 claim on the ground that Officer Accornero lacked

                                  20   probable cause to arrest him.27 The defendants moved to dismiss on the ground that the plaintiff’s

                                  21   allegations establish probable cause for battery.28 The court grants the motion to dismiss.

                                  22          1.1   Governing Law

                                  23         42 U.S.C. § 1983 provides a cause of action for the deprivation of “rights, privileges, or

                                  24   immunities secured by the Constitution and laws [of the United States]” by any person acting

                                  25   “under color of any statute, ordinance, regulation, custom, or usage.” Gomez v. Toledo, 446 U.S.

                                  26

                                  27   27
                                            Compl. – ECF No. 1 at 5–6 (¶¶ 24–34).
                                  28   28
                                            Mot. – ECF No. 14 at 13–17.

                                       ORDER – No. 3:19-cv-01171-LB                        5
                                   1   635, 638 (1980). 42 U.S.C. § 1983 “‘is not itself a source for substantive rights,’” but rather “‘a

                                   2   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,

                                   3   393–94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). To state a claim under

                                   4   42 U.S.C. § 1983, a plaintiff must allege: (1) the conduct complained of was committed by a

                                   5   person acting under color of state law; and (2) the conduct violated a right secured by the

                                   6   Constitution or laws of the United States. See West v. Atkins, 487 U.S. 42, 48 (1988).

                                   7         For a constitutional claim of false arrest or false imprisonment under 42 U.S.C. § 1983, a

                                   8   plaintiff must show that the defendants did not have probable cause to arrest him. Cabrera v. City

                                   9   of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (citing George v. City of Long Beach, 973

                                  10   F.2d 706, 710 (9th Cir. 1992)); accord Lacey v. Maricopa Cnty., 693 F.3d 896, 918 (9th Cir.

                                  11   2012) (“A claim for unlawful arrest is cognizable under § 1983 as a violation of the Fourth

                                  12   Amendment, provided the arrest was without probable cause or other justification.”) (quotation
Northern District of California
 United States District Court




                                  13   omitted).

                                  14         For a constitutional claim of malicious prosecution under 42 U.S.C. § 1983, a plaintiff must

                                  15   show that the prosecution “(1) was commenced by or at the direction of the defendant and was

                                  16   pursued to a legal termination in [the] plaintiff’s[] favor; (2) was brought without probable cause;

                                  17   . . . (3) was initiated with malice;” and (4) was brought “for the purpose of denying [the plaintiff]

                                  18   equal protection or another specific constitutional right.” Mills v. City of Covina, 921 F.3d 1161,

                                  19   1169 (9th Cir. 2019) (citations omitted).

                                  20         The plaintiff claims that the arrest was false, and the prosecution was malicious, because

                                  21   Officer Accornero did not have probable cause to arrest him.29 “Probable cause exists when there

                                  22   is a fair probability or substantial chance of criminal activity.” Lacey, 693 F.3d at 918 (quotation

                                  23   omitted). “Probable cause exists when police have knowledge at the moment of arrest of facts and

                                  24   circumstances based on reasonably trustworthy information that would warrant a belief by a

                                  25   reasonably prudent person that the person arrested has committed a criminal offense.” Franklin v.

                                  26   Fox, 312 F.3d 423, 438 (9th Cir. 2002) (citing Beck v. Ohio, 379 U.S. 89, 91 (1964); United States

                                  27

                                  28   29
                                            Compl. – ECF No. 1 at 5–6 (¶¶ 24–34).

                                       ORDER – No. 3:19-cv-01171-LB                       6
                                   1   v. Buckner, 179 F.3d 834, 837 (9th Cir. 1999)). “In general, we must ask whether ‘a prudent

                                   2   person would believe [that the plaintiff] had committed a crime.’” Lacey, 693 F.3d at 918 (quoting

                                   3   Dubner v. City and Cnty. of S. F., 266 F.3d 959, 966 (9th Cir. 2001)). “The evidence need support

                                   4   ‘only the probability, and not a prima facie showing, of criminal activity,’ Illinois v. Gates, 462

                                   5   U.S. 213, 235 (1983), and such evidence need not be admissible, but only legally sufficient and

                                   6   reliable. Franks v. Delaware, 438 U.S. 154, 165 (1978).” Franklin, 312 F.3d at 438.

                                   7         “It is well-settled that ‘the determination of probable cause is based upon the totality of the

                                   8   circumstances known to the officers at the time’” of the arrest. Lacey, 693 F.3d at 918 (quotation

                                   9   omitted) (quoting United States v. Bishop, 264 F.3d 919, 924 (9th Cir. 2001)).

                                  10          1.2     Application

                                  11         The plaintiff does not plead a claim for false arrest or malicious prosecution because the police

                                  12   had probable cause to arrest him. By his own admission, the plaintiff headbutted Mr. Gibson based
Northern District of California
 United States District Court




                                  13   only on his belief — after Mr. Gibson “began to raise his hand toward the plaintiff’s direction” —

                                  14   that Mr. Gibson was about to attack him.30 These facts constitute probable cause for his arrest for

                                  15   felony assault (in violation of California Penal Code § 244.5(b)) and misdemeanor battery (in

                                  16   violation of California Penal Code § 242), which generally prohibit the unlawful use of force

                                  17   against another person.31 California Penal Code §§ 240, 242, 244.5; People v. Shockley, 58 Cal.

                                  18   4th 400, 404 (2013); In re Branden O., 174 Cal. App. 4th 637, 642 (2009); People v. Williams, 26

                                  19   Cal. 4th 779, 784, 790 (2001); see Castro v. City of Union City, No. 14-cv-00272-MEJ, 2016 WL

                                  20   1569976 at *9 (N.D. Cal. April 19, 2016).

                                  21         The plaintiff does not challenge the conclusion that these facts constitute probable cause but

                                  22   instead alleges a lack of probable cause because he acted in self-defense.32 He alleges that the

                                  23   officer knew — because the tavern owners told him — that Mr. Gibson was the aggressor and that

                                  24   the plaintiff acted in self-defense.33 But the complaint’s allegations also establish that the police

                                  25
                                       30
                                  26        Id. at 4 (¶ 19).
                                       31
                                            Criminal Docket, Ex. A to RJN – ECF No. 14-1 at 4.
                                  27   32
                                            Opp. – ECF No. 15 at 4–5.
                                  28   33
                                            Id.; Compl. – ECF No. 1 at 4–5 (¶¶ 19–20).

                                       ORDER – No. 3:19-cv-01171-LB                         7
                                   1   officer arrested and charged the plaintiff — the victor in an apparent altercation — when the

                                   2   plaintiff merely believed he was about to be attacked. Probable cause turns on the facts and

                                   3   circumstances within the officer’s knowledge. Lacey, 693 F.3d at 918; accord Yousefian v. City of

                                   4   Glendale, 779 F.3d 1010, 1014 (9th Cir. 2015). Moreover, the weight of authority supports the

                                   5   conclusion that the plaintiff’s assertion of self-defense does not mean that there is not probable

                                   6   cause.

                                   7      In Yousefian, for example, the plaintiff called the police to report that his father-in-law

                                   8   attacked him. 779 F.3d at 1012. When the police arrived, they saw the elderly father-in-law lying

                                   9   on the floor with a bleeding head wound. Id. The plaintiff, who had no significant injuries, refused

                                  10   medical treatment. Id. Other witnesses told the police that the plaintiff attacked the father-in-law

                                  11   without provocation. Id. at 1014. On these facts, the court held that “[a] police officer who finds

                                  12   an elderly and infirm man bleeding profusely from a head wound admittedly inflicted by a
Northern District of California
 United States District Court




                                  13   younger man without significant injuries will have probable cause to believe the latter has

                                  14   committed assault.” Id. The plaintiff’s argument — that he called the police to the scene and

                                  15   asserted self-defense — did not alter the conclusion that there was probable cause. Id. While an

                                  16   officer cannot ignore exculpatory evidence that negates probable cause, “[t]he mere existence of

                                  17   some evidence that could suggest self-defense does not negate probable cause.” Id.; see

                                  18   Blankenhorn v. City of Orange, 485 F.3d 463, 475 (9th Cir. 2007) (“Ultimately, . . . our inquiry is

                                  19   not whether [the plaintiff] was [committing an offense]. Rather, it is whether a reasonable officer

                                  20   had probable cause to think he could have been.”) (emphasis in original) (citing cases).

                                  21      Similarly, in Sudderth v. City and Cnty. of San Francisco, the court rejected the argument that

                                  22   an assertion of self-defense prevented a finding of probable cause. No. 00-2337 MMC, 2001 WL

                                  23   764929, at *5–6 (N.D. Cal. June 27, 2001). There, the police officers had responded to a 911 call

                                  24   involving an altercation between a landlord and her tenant, saw the tenant (sitting in an

                                  25   ambulance) with a large bruise on her forehead, and ultimately arrested the landlord for battery. Id.

                                  26

                                  27

                                  28

                                       ORDER – No. 3:19-cv-01171-LB                      8
                                   1   at *2, *4–5.34 The landlord said that she used her phone to defend herself, and the tenant said that

                                   2   the landlord attacked her in her sleep. Id. at *2–3. In the subsequent lawsuit by the landlord

                                   3   against the arresting officers, the court granted the officers’ summary judgment in part on the

                                   4   ground that “the possible existence of a defense [of self-defense] to the offense does not prevent a

                                   5   finding of probable cause.” Id. at *5–6 (collecting cases).

                                   6        In Castro, the court also rejected the argument that an assertion of self-defense prevented a

                                   7   finding of probable cause. 2016 WL 1569976 at *9–10. The arresting officer responded to call

                                   8   regarding an injury to an elderly man who — while scavenging for recyclables at a residential

                                   9   complex — had an altercation with the complex’s maintenance man. Id. at *2. The maintenance

                                  10   man asserted that the elderly man was the assailant. Id. Based on the injuries to the elderly man

                                  11   and the maintenance man’s height, weight, and age advantages, the officer arrested the

                                  12   maintenance man for battery. Id. The maintenance man sued for wrongful arrest, but the court
Northern District of California
 United States District Court




                                  13   granted summary judgment to the officer, rejecting the plaintiff’s argument that if the responding

                                  14   officer “had conducted a more thorough investigation[,] then he would have realized that [the

                                  15   trespasser] . . . was the initial attacker, not plaintiff.” Id. at *10. The court held that other facts —

                                  16   such as the height and weight disparity between the maintenance man and the trespasser, the

                                  17   trespasser’s injuries, and the plaintiff’s confirmation of an altercation — established probable

                                  18   cause. Id. The plaintiff’s argument — that the arresting officer did not conduct a more thorough

                                  19   investigation — did “not negate [the officer’s] finding of probable cause.” Id. “[O]nce probable

                                  20   cause to arrest is established, a law enforcement officer is not ‘required by the Constitution to

                                  21   investigate independently every claim of innocence.’” Id. at *8 (quoting Broam v. Bogan, 320

                                  22   F.3d 1023, 1032 (9th Cir. 2003)); accord Verdugo v. Manker, No. EDCV 06-00989-VBF, 2009

                                  23   WL 1972909, at *2, *4–6 (C.D. Cal. July 6, 2009) (arresting officer responded to the plaintiff’s

                                  24   call regarding a battery against him and cited the plaintiff and the other combatant with

                                  25   misdemeanor battery after interviewing them and a witness; the plaintiff maintained that the other

                                  26

                                  27
                                       34
                                         The lawsuit had other claims involving interactions with the police on an earlier date that are not
                                  28   relevant here. Sudderth, 2001 WL 764929, at *1-2, *4.

                                       ORDER – No. 3:19-cv-01171-LB                        9
                                   1   combatant was the aggressor; the court held that the possible existence of a defense did not

                                   2   prevent a finding of probable cause, and the police officer “was not required to determine the

                                   3   relative culpability of the two men, or whether one was acting in self-defense, in order to issue

                                   4   citations for mutual battery to both.”) (citing Sudderth, 2001 WL 764929, at *5–6), aff'd, 412 F.

                                   5   App’x. 937 (9th Cir. 2011).

                                   6      Where, as here, the facts in a plaintiff’s complaint show that that his arrest was supported by

                                   7   probable cause, the plaintiff cannot plead a constitutional false-arrest or false-imprisonment claim,

                                   8   and his claims are subject to dismissal. Fayer v. Vaughn, 649 F.3d 1061, 1065 (9th Cir. 2011)

                                   9   (affirming dismissal of claims at the pleading stage where “the facts in the amended complaint

                                  10   show that [the plaintiff]’s arrest was supported by probable cause”); cf. Arpin v. Santa Clara

                                  11   Transp. Agency, 261 F.3d 912, 924–26 (9th Cir. 2001) (reversing dismissal of a false-arrest claim

                                  12   where the plaintiff alleged that the battery did not occur, the officers did not see the incident, and
Northern District of California
 United States District Court




                                  13   the officers did not investigate the incident and instead arrested the plaintiff based on the

                                  14   complainant’s “unexamined charge”). Also, for the claim for malicious prosecution, the plaintiff

                                  15   does not cognizably plead that anyone prosecuted him with malice or did so for the purpose of

                                  16   denying him equal protection or another specific constitutional right.

                                  17      The officer in any event has qualified immunity based on these fact allegations.

                                  18      “‘[T]he doctrine of qualified immunity protects government officials from liability for civil

                                  19   damages insofar as their conduct does not violate clearly established statutory or constitutional

                                  20   rights of which a reasonable person would have known.’” Mattos v. Agarano, 661 F.3d 433, 440

                                  21   (9th Cir. 2011) (en banc) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal

                                  22   quotations omitted). “The purpose of qualified immunity is to strike a balance between the

                                  23   competing ‘need to hold public officials accountable when they exercise power irresponsibly and

                                  24   the need to shield officials from harassment, distraction, and liability when they perform their

                                  25   duties reasonably.’” Id. (quoting Pearson, 555 U.S. at 231). Qualified immunity “is ‘an immunity

                                  26   from suit rather than a mere defense to liability; and like an absolute immunity, it is effectively

                                  27   lost if a case is erroneously permitted to go to trial.’” Mueller v. Auker, 576 F.3d 979, 992 (9th Cir.

                                  28   2009) (emphasis in original) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). “Under

                                       ORDER – No. 3:19-cv-01171-LB                      10
                                   1   qualified immunity, an officer will be protected from suit when he or she ‘makes a decision that,

                                   2   even if constitutionally deficient, reasonably misapprehends the law governing the

                                   3   circumstances.’” Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004)).

                                   4         “[Q]ualified immunity protects ‘all but the plainly incompetent or those who knowingly

                                   5   violate the law.’” Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017) (quoting Malley v. Briggs, 475

                                   6   U.S. 335, 341 (1986)). “The doctrine of qualified immunity gives officials ‘breathing room to

                                   7   make reasonable but mistaken judgments about open legal questions.’” Id. at 1866 (quoting

                                   8   Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)). “[I]f a reasonable officer might not have known

                                   9   for certain that the conduct was unlawful[,] then the officer is immune from liability.” Id. at 1867.

                                  10         In determining whether an officer is entitled to qualified immunity, courts consider (1) whether

                                  11   the officer violated a constitutional right of the plaintiff and (2) whether that constitutional right

                                  12   was “clearly established in light of the specific content of the case” at the time of the events in
Northern District of California
 United States District Court




                                  13   question. Mattos, 661 F.3d at 440 (citation omitted). Courts may exercise their sound discretion in

                                  14   deciding which of these two prongs should be addressed first. Id. (citing Pearson, 555 U.S. at

                                  15   235).

                                  16         Regarding the second prong, the Supreme Court has cautioned that “‘clearly established law’

                                  17   should not be defined ‘at a high level of generality’” but instead “must be ‘particularized’ to the

                                  18   facts of the case.” White v. Pauly, 137 S. Ct. 548, 552 (2017) (citations omitted). The Supreme

                                  19   Court has held that “[a]lthough [its] caselaw does not require a case directly on point for a right to

                                  20   be clearly established, existing precedent must have placed the statutory or constitutional question

                                  21   beyond debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (citing White, 137 S. Ct. at 551).

                                  22         The undisputed facts here are that (1) the plaintiff headbutted Mr. Gibson when, during a

                                  23   verbal altercation, Mr. Gibson raised his hand toward the plaintiff, and the plaintiff feared an

                                  24   imminent attack, and (2) the tavern owners told Officer Accornero that Mr. “Gibson was the

                                  25   aggressor and provoked the plaintiff and . . . had been a trouble maker and acted violent in the

                                  26   recent past inside the tavern with the owner.”35 The facts within the officer’s knowledge were

                                  27

                                  28   35
                                            Compl.– ECF No. 1 at 4–5 (¶¶ 17–20).

                                       ORDER – No. 3:19-cv-01171-LB                       11
                                   1   what he saw and what he was told when he arrived. He arrested the winner of the fight, and at least

                                   2   on this record, his decision to arrest the plaintiff does not “place[] the statutory or constitutional

                                   3   question beyond debate.” Muellenix v. Luna, 136 S. Ct. 305, 308 (2015) (quotation omitted); see

                                   4   Plumhoff v. Rickard, 572 U.S. 765, 779 (2014). Qualified immunity is appropriate.

                                   5        The plaintiff asked for leave to amend to allege more facts to show that the officer lacked

                                   6   probable cause. The court grants leave to amend but cautions that the weight of authority does not

                                   7   require an arresting officer to conduct a full investigation of all claims of self-defense. See Castro,

                                   8   2016 WL 1569976, at *8.

                                   9

                                  10   2.   State Claims – Negligence, False Imprisonment, and the Bane Act

                                  11        The plaintiff claims violations of state law — negligence, false imprisonment, and a violation

                                  12   of the Bane Act, California Civil Code § 52.1 — all predicated on Officer Accornero’s allegedly
Northern District of California
 United States District Court




                                  13   wrongful arrest and the City of Petaluma’s vicarious liability for it.36 The defendants moved to

                                  14   dismiss all claims on the grounds that (1) the plaintiff’s allegations establish probable cause for

                                  15   battery and (2) the plaintiff did not plausibly plead the requisite “threat, intimidation, or coercion”

                                  16   element for the Bane Act claim.37 The plaintiff did not oppose the motion to dismiss the Bane Act

                                  17   claim. The court grants the motion to dismiss the remaining claims.

                                  18        For a California state-law claim of false arrest or false imprisonment, a plaintiff must show

                                  19   that the defendants (1) intentionally confined the plaintiff without his consent, (2) without lawful

                                  20   privilege, (3) for an appreciable period of time, however brief. Tekle v. United States, 511 F.3d

                                  21

                                  22
                                       36
                                  23      Id. at 7–8 (¶¶ 35–44). A public entity that employs an officer has vicarious liability for claims
                                       stemming from a wrongful arrest. Cal Gov. Code § 815.2(a); Talada v. City of Martinez, Cali, No. C
                                  24   08–02771 WHA, 2009 WL 382758 at *5-6 (N.D. Cal. Feb. 12, 2009) (denying the City of Martinez
                                       Police Department’s motion to dismiss state claims of false imprisonment and negligence arising from
                                  25   false arrest performed by its police officers); Save CCSF Coalition v. Lim. No. 14–cv–05286–SI, 2015
                                       WL 3409260 at *14,*17 (N.D. Cal. May 27, 2015) (granting and denying in part the City and County
                                  26   of San Francisco’s motion to dismiss claims of negligence and false arrest).
                                       37
                                         Mot. – ECF No. 14 at 20–22. The Bane Act prohibits interference or attempted interference with a
                                  27   person’s rights under the U.S. or California Constitutions and laws by “threats, intimidation, or
                                       coercion.” Cal. Civ. Code § 52.1(a)–(b).
                                  28

                                       ORDER – No. 3:19-cv-01171-LB                       12
                                   1   839, 854 (9th Cir. 2007) (citing Easton v. Sutter Coast Hosp., 80 Cal. App. 4th 485, 496 (2000)).38

                                   2   Police officers are privileged to make lawful arrests. Blankenhorn, 485 F.3d at 486–87. For a

                                   3   claim of negligence, “a plaintiff must show that the defendant had a duty to use due care, that he

                                   4   breached that duty, and that the breach was the proximate or legal cause of the resulting injury.”

                                   5   Hayes v. Cnty. of San Diego, 57 Cal. 4th 622, 629 (2013) (alterations omitted).

                                   6        The plaintiff’s state-law claims fail for the same reasons that his analogous constitutional

                                   7   claims do, namely, there was probable cause for the arrest.

                                   8

                                   9                                             CONCLUSION

                                  10        The court grants the motion to dismiss with leave to amend. The plaintiff must file any

                                  11   amended complaint by June 24, 2019.

                                  12        IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13        Dated: June 3, 2019                          ______________________________________
                                                                                         LAUREL BEELER
                                  14                                                     United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   38
                                         Under California law, “[f]alse arrest is not a different tort; it is merely ‘one way of committing a
                                       false imprisonment.’” Martinez v. City of Los Angeles, 141 F.3d 1373, 1379 (9th Cir. 1998) (quoting
                                  28   Collins v. City and Cty. of San Francisco, 50 Cal. App. 3d 671, 673 (1975)).

                                       ORDER – No. 3:19-cv-01171-LB                       13
